Citation Nr: 1521955	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  11-04 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including a memory loss disability.  

2.  Entitlement to service connection for a skin disability.  

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to February 1988, from February 2003 to June 2003, and from July 2006 to November 2007, including combat service in the Southwest Asia theater of Operations from September 6, 2006, to October 21, 2007, and his decorations include the Combat Action Ribbon.  The Veteran also has numerous periods of National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the San Juan, Puerto Rico, Regional Office.  

Based on a sympathetic assessment of the evidence of record and the Veteran's statements, the Board has recharacterized the claims on appeal, as reflected on the title page.  See DiLisio v. Shinseki, 25Vet. App. 45, 53-56 (2011); see also Brokiwski v. Shinseki, 23 Vet. App. 79 (2009).  

In May 2004, the Board remanded the appeal for additional development and the matter has returned for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, although he has various periods of reserve service, because of prior periods of active service the Veteran has established entitlement to the corresponding presumptions, including aggravation and soundness.  See Smith (Valerie) v. Shinseki, 24 Vet. App. 40 (2010).  Because respective February 2003 and August 2006 pre-deployment examination note the Veteran as presenting with skin and low back disabilities and the numerous private treatment records reflecting private treatment for the disabilities, the Board finds these disabilities are preexisting disabilities noted at the time of entry into service, requiring the service connection claims for the aforementioned disabilities to be based on aggravation.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2014).  This is consistent with the Veterans competent and consistent account that his claimed low back and skin disabilities were aggravated during to his deployment to the Southwest Asia Theater of Operations from September 6, 2006, to October 21, 2007, or this final period of active service.

The May 2009 VA orthopedic examination and the June 2008 VA general examination are not sufficient for the Board to make fully informed assessment of the Veteran's low back and skin service-connection claims.  The May 2009 VA examination is based the inaccurate factual premise that the Veteran was on active duty at the time his sustained a May 2005 low back injury and no etiological opinion related to the claimed skin disability is provided by the June 2008 VA examiner.  Further, neither examination addresses the proper aggravation standard required to properly evaluate the Veteran's low back and skin disability claims.  On remand, adequate examination and opinions are to be obtained with respect to the Veteran's low back and skin disability claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Currently there are no adequate medical opinion for the Board of properly evaluate the Veteran respective service connection acquired psychiatric/memory loss, skin, and cervical spine disability claims.  Neither the June 2008 VA neurological examination, provided in connection with the acquired psychiatric disorder/memory loss claim, nor the May 2009 orthopedic examination, provided in connection with the cervical disability claim, provided any etiological opinion.  Once VA undertakes to provide the Veteran a VA examination, the examination must be adequate and absent the relevant opinions the aforementioned examinations are inadequate.  Barr, supra.  The Veteran must be provided VA examinations and relevant etiological opinions obtained on remand.

The record also suggests the Veteran receives regular acquired psychiatric/memory loss, skin, cervical spine, and low back treatment; however, records dated since September 2014 have not been associated with the claims folder.  In addition, while not definitive, the record also receives private treatment for the aforementioned disabilities but the record does not reflect adequate attempts to obtain any such records.  Attempts to obtain these records must be made on remand.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3159(c) (2014).

The evidence of record reasonably raises the possibility that the Veteran's claimed acquired psychiatric disorder/memory loss disability may be related to combat related experiences (i.e., posttraumatic stress disorder (PTSD)); however, he has not been provided sufficient notice to establish the claim on this basis.  Thus, on remand, VA must provide the Veteran with notice of the evidence needed to establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and PTSD.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), in compliance with both 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.304(f).  

2.  Request the Veteran identify all sources of private psychiatric/memory loss, skin, cervical spine, and low back treatment evaluation, or hospitalization, since separation.  Then undertake all appropriate efforts to obtain any identified records.  All development efforts should be associated with the claims folder.

3.  Obtain all outstanding VA hospitalization and treatment records related to any psychiatric/memory loss, skin, cervical spine, and low back conditions, dated since September 2014.  Any negative response(s) should be in writing and associated with the claims folder, to include notation that no additional records are available on the Virtual VA system.

4.  After the aforementioned development has been completed, schedule the Veteran for a VA psychiatric examination with an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must respond to the following:

(A) Provide a list of the Veteran's psychiatric disabilities.

(B) With respect to each diagnosed psychiatric disability, provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the condition:

(i) had its onset in-service or within one year of separation; or

(ii) is otherwise related to the Veteran's period of service.

(C) If PTSD is diagnosed, discuss the stressor upon which the diagnosis is based.

(D) Provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the Veteran has chronic memory loss symptoms.   If the answer is in the affirmative then provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the memory loss symptoms can be attributed to a known clinical diagnosis.  If the answer is in the affirmative then provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the memory loss diagnoses is related to the Veteran's service.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

5.  After the above development has been competed, schedule the Veteran for appropriate VA examinations with an appropriate medical professional related to the claimed skin and low back disabilities.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the respective examiners.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The respective examiner must respond to the following:

(A) As relevant to the examiner's expertise, diagnose all low back or skin pathology present, if any.

(B)  As to each diagnosed condition, provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the disability underwent an increase in severity during the Veteran's service from July 2006 to November 2007.

(C) If the condition underwent an increase in severity during service, provide an opinion as to whether it is clear and unmistakable (obvious or manifest) that the increase in severity was not due to the natural progress of the condition.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

6.  After the above development has been competed, schedule the Veteran for an appropriate VA examination with an appropriate medical professional related to the claimed cervical spine disability.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the respective examiners.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must respond to the following:

(A) Diagnose all cervical spine pathology present, if any.

(B)  As to any diagnosed condition, provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the disability:

(i) had onset in service or within one year of separation; 

(ii) is related to military service;

(iii) was caused by any diagnosed low back disability; and

(iv) was aggravated beyond the natural progression by any low back disability.  

(C)  If no cervical spine disability is diagnosed, then provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that reported cervical spine symptoms can be attributed to a known clinical diagnosis.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions. All tests deemed necessary by the examiner must be performed.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge and training). 

7.  Review the claims file to ensure that all of the foregoing development has been completed, ensure all documents are in English, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




